Citation Nr: 0600402	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the left knee, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a respiratory 
disability currently diagnosed as bronchial asthma, to 
include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  He served in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  He also had periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) (both hereinafter referred to as training), as a 
member of the New Hampshire Army National Guard from February 
1990 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Manchester, New 
Hampshire, Regional Office (RO), which denied claims of 
entitlement to service connection for chondromalacia patella 
of both knees and bronchial asthma, both on a direct basis as 
well as due to an undiagnosed illness.

The Board remanded the appeal in June 2004 for additional 
development.  Thereafter, in April 2005, the Board denied the 
claim for service connection for chondromalacia of the right 
patella and remanded once again the remaining matters of 
service connection for chondromalacia of the left patella and 
service connection for bronchial asthma, for further 
development.  The agency of original jurisdiction (AOJ) has 
completed the requested development and has returned the 
veteran's claims file to the Board for appellate disposition.


FINDINGS OF FACT

1.  Chondromalacia patella of the left knee is not shown to 
be etiologically related to service.

4.  Bronchial asthma is not shown to be etiologically related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chondromalacia patella of the left knee, to include as due to 
an undiagnosed illness, are not met.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2005).

2.  The criteria for entitlement to service connection for a 
respiratory disability currently diagnosed as bronchial 
asthma, to include as due to an undiagnosed illness, are not 
met.  38 U.S.C.A. §§ 101(24), 106, 1103, 1110, 1117, 1131; 
38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.

In this case, VA provided VCAA-compliant notice to the 
veteran in regards to his claims for service connection by 
means of a VCAA letter issued in December 2001.  That letter 
complied with all four notification criteria, including the 
fourth element, as it asked the veteran to provide VA with a 
"medical opinion from your own doctor," if he had one, as 
well as "any additional information or evidence" showing 
additional treatment, particularly private treatment, if he 
did not want VA to secure any such evidence in his behalf.

Thus, the veteran has received adequate VCAA notice.  See 
Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the AOJ.  Pelegrini II, 18 Vet. App. at 115.  In the present 
case, this requirement was fulfilled by the December 2001 
notice which was provided prior to the initial denial.  If, 
on the contrary, that notice were deemed to have provided 
inadequate notice in regards to the fourth element, the Board 
would still be able to find that there has been no prejudice 
to the veteran by the untimely fourth element notice, 
inasmuch as the Court has held that delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, in the present case, there has been no allegation 
or showing of prejudice.

Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his 
claims prior to final adjudication by VA provided "a 
meaningful opportunity to participate in the adjudication 
process."  Short Bear. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal and has had the veteran 
examined. 

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matters on appeal 
that has yet to be secured. 

Inasmuch as VA has complied with its notification and 
assistance requirements under the laws and has obtained and 
developed all the evidence that is necessary for an equitable 
disposition of the matters on appeal, the appeal is now ready 
to be considered on the merits. 

II.  Applicable legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131.

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail). 

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b); See 66 Fed. Reg. 56615 (Nov. 9, 2001) (adding 
the December 31, 2006 date).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).  Effective June 10, 2003, VA promulgated revised 
regulations to, in part, implement these statutory changes.  
See 68 Fed. Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six- month 
period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

III.  Legal analysis

A.  Entitlement to service connection for chondromalacia 
patella of the left knee,
 to include as due to an undiagnosed illness

The veteran's service medical records are devoid of any 
evidence of left knee problems or medical treatment.  
Similarly devoid of any such evidence are his Army National 
Guard records, which reveal that the veteran denied any 
problems with his knees, which were clinically evaluated as 
normal, in January 1994 and December 1998.  The veteran did 
report problems with his knees, which he referred to as 
chondromalacia, on National Guard physical examination in 
March 2003, but nevertheless his lower extremities were again 
clinically evaluated as normal.

VA medical records dated in August and October 1996 reveal 
complaints of knee pain.

On VA medical examination in June 1997, the veteran 
complained of myalgias and paresthesias of uncertain 
etiology, as well as joint discomfort, including constant 
knee pain, since returning from the Persian Gulf.  He stated 
that pain was worst with standing or walking during his 
employment as a security guard.  Physical examination was 
essentially negative other than for subjective tenderness 
over the medial aspect of both knees.  A diagnosis of 
arthralgia, questionable etiology, was rendered.  X-rays of 
the knees were interpreted as showing no evidence of recent 
or significant skeletal pathology.

A VA outpatient clinical record dated in September 1997 
reveals complaints of generalized arthralgias, including the 
knees.  Physical examination was essentially negative and the 
examiner stated that there were no obvious signs that would 
indicate an arthritic process.

VA treatment records dated in October 1997, April 1998, and 
January 1999, reveal complaints of bilateral leg pain from 
the knee down of unknown etiology, an impression of 
arthralgia of undetermined etiology, possibly with an element 
of deconditioning, and an impression of arthralgia and 
myalgia, without a clear diagnosis, respectively.

On VA medical examination in October 2000, the veteran 
complained of pain in both knees with occasional weakness and 
stiffness.  No giving way or locking was reported.  There was 
slight fatigability, lack of endurance, and flare-ups.  It 
was reported that pain was slight to moderate, and that it 
was caused by cold weather, walking, and excessive standing.

Examination of the knees revealed range of motion from zero 
to 140 degrees, bilaterally.  There was definite popping 
under the left patella upon flexion and extension of the left 
knee, with definite crepitus along the lateral aspect, but no 
pain was reported.  Following examination, the diagnoses were 
joint pain, chondromalacia, left knee with normal range of 
motion, and undiagnosed illness.

On VA medical reexamination in May 2005, the veteran reported 
onset of bilateral knee problems after getting back from the 
Persian Gulf in 1991 and said that the problems with his 
knees had progressively become worse since that time.  He 
reported difficulty climbing stairs, discomfort in the knees 
with weigh-bearing, and when walking distances of about two 
miles.  Once again, he reported that Advil alleviated the 
discomfort.  He denied a history of trauma to the joints.

The examiner found that the veteran had a normal gait and no 
evidence of abnormal weight-bearing.  Active motion was from 
zero to 130 degrees in both knees.  There was no inflammatory 
arthritis or joint ankylosis, but there was crepitus in the 
left knee.  There was no patellar, meniscus, or tendon 
abnormality otherwise, as well as no evidence of "painful 
motion/fatigability/incoordination/instability."  
Chondromalacia of the left knee was diagnosed and the 
examiner opined that the veteran's left knee chondromalacia 
was "less likely as not (less than 50/50 probability) caused 
by or a result of his military service."  He explained that 
there was "no h[istory] of injury to [the] left knee," that 
the military records were "silent for [any] left knee 
complaints," and that the veteran had presented with only 
mild symptomatology on the day of the examination.  Finally, 
the examiner noted his review of the veteran's medical 
records.

Because service connection is already in effect for 
generalized joint pain due to an undiagnosed illness, the 
veteran is now seeking service connection for a condition of 
his left knee that has been specifically diagnosed as 
chondromalacia (i.e., for an actual disability, as opposed to 
an undiagnosed illness), and chondromalacia is not a 
medically unexplained multisystem illness, service connection 
is not available under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.117.

The question of whether the diagnosed chondromalacia of the 
left knee is etiologically related to service, on a direct 
basis, however, remains.  The answer to this question is in 
the negative insofar as there is no competent evidence of a 
nexus between an inservice injury and the currently diagnosed 
chondromalacia.  

The veteran has contended that the chondromalacia resulted 
from having to get up and down on trucks during periods of 
service with his National Guard unit.  The veteran is 
certainly competent to report the stresses he experienced 
during these periods.

As a layperson, he is not competent to provide an opinion as 
to medical causation.  Grottvet v. Brown, 5 Vet. App. 91, 93 
(1993).

The only competent opinion on the link between current 
disability and service was that provided by the VA physician.  
That opinion was against such a link.  This examiner provided 
a full rationale for his opinion, and it was based on the 
evidence of record.

Because there is no competent evidence that the current left 
knee chondromalacia is related to service the preponderance 
of the evidence is against the claim.  As the evidence is not 
evenly balanced, the benefit of the doubt rule is not 
applicable, and the claim is denied.  See 38 U.S.C.A. 
§5107(b); 38 C.F.R. § 3.102. 

B.  Entitlement to service connection for a respiratory 
disability currently diagnosed as bronchial asthma, to 
include as due to an undiagnosed illness

In regards to the claimed respiratory disability, the 
available veteran's service medical records for his 1990-1991 
period of active military service are devoid of any evidence 
of respiratory problems or medical treatment. 

Army National Guard medical records dated in January 1994 
reveal that the veteran denied any problems regarding asthma, 
pain or pressure in the chest, or chronic cough.  He did 
report problems regarding shortness of breath at that time, 
but the clinical evaluation of his lungs and chest was 
negative, and no respiratory disability was diagnosed.

On VA Persian Gulf Registry medical examination in October 
1996, the veteran gave positive responses to questions as to 
whether he had been exposed, while in the Persian Gulf, to 
smoke from oil fires, smoke or fumes from tent heaters, 
cigarette smoke from others (passive), diesel and other 
petrochemical fumes, and burning trash/feces.  He also 
responded in the affirmative to the question as to whether he 
was a cigarette smoker and stated that he had smoked an 
average of four packs a day for the past 20 years.  His chest 
examination was negative and a pulmonary consult was 
accordingly not requested.

According to a July 1997 VA pulmonary function report, the 
veteran had mild obstructive airway disease which was deemed 
consistent with bronchial asthma.  That report again lists 
the veteran's 20-year history of smoking four packs of 
cigarettes per day.

Army National Guard medical records dated in December 1998 
once again reveal that the veteran denied any problems 
regarding asthma, pain or pressure in the chest, or chronic 
cough.  Again, his lungs and chest were clinically evaluated 
as normal.

On VA consultation in November 1999, the veteran's complaints 
of dyspnea were attributed to an "undiagnosed illness, 
[with] new onset of exertional dyspnea."

In an April 2000 statement, a VA physician indicated that the 
veteran had been under his medical care since 1996, and that 
he occasionally used an Albuterol inhaler when he felt short 
of breath.

On VA general medical examination in October 2000, the 
veteran complained of chest pain and reported smoking three 
packs of cigarettes per day.  He reported that the chest pain 
had started in 1992 and occurred once or twice a week.  His 
physical examination was negative, and the only pertinent 
diagnosis was congenital pectus excavatum, which the examiner 
noted was "the only [chest] abnormality present."

On National Guard physical examination in March 2003, the 
veteran reported asthma and shortness of breath, and said 
that he was on Albuterol.  He said that he had been diagnosed 
with asthma in 1996 "while in service."  The clinical 
evaluation of his chest and lungs was, however, deemed 
normal.

According to a cardiovascular screening summary also dated in 
March 2003, the veteran reported that he smoked 60 cigarettes 
a day.

In his May 2003 notice of disagreement, the veteran stated 
that, "granted[,] smoking is not a good thing when having 
this but I do not think smoking causes [bronchial asthma."  
He offered a similar statement in his Substantive Appeal, 
received in August 2003.

A VA chest X-ray obtained in May 2004 revealed an impression 
of no significant abnormality or interval change, while a 
June 2004 VA pulmonary function report was interpreted as 
revealing mild obstructive airways disease with air trapping.

A VA pulmonary function report obtained in May 2005 shows a 
diagnosis of asthma, and an interpretation identical to the 
one offered in June 2004.

On VA medical examination in May 2005, the veteran reported 
productive cough, shortness of breath on moderate exertion, 
and chest pain.  He denied dizziness, fatigue, fever, 
hemoptysis, night sweats, orthopnea, paroxysmal nocturnal 
dyspnea, sleep apnea, and syncope.  The examiner noted the 
results of the above mentioned pulmonary function report of 
the same date.

Mild obstructive airway disease, with air trapping, was 
diagnosed, and the examiner opined that the veteran's current 
respiratory condition was not caused by or a result of his 
military service.  The rationale for the opinion was that 
"the veteran's mild obstructive lung disease is related to 
his smoking history.  The veteran is a heavy smoker with a 
2pk+ per day x 30 year history.  His military records are 
silent for respiratory complains and no known chemical or 
envi[ro]nmental exposures to account for his symptoms."  The 
examiner also noted his review of the veteran's service 
medical records and VA records.

Service connection is already in effect for fatigue and 
dizziness due to an undiagnosed illness, the veteran is 
seeking service connection for a respiratory condition that 
has been specifically diagnosed as bronchial asthma and mild 
obstructive lung disease (i.e., for an actual disability, as 
opposed to an undiagnosed illness), and bronchial asthma is 
not a medically unexplained chronic multisystem illness; 
therefore the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.117 cannot serve to establish service connection.  

In regards to the question of whether the diagnosed 
respiratory disability is etiologically related to service, 
on a direct basis, the preponderance of the evidence is 
against the claim.  

The veteran contends that he developed asthma, at least in 
part, as the result of breathing truck exhaust and being 
exposed to oil well fires during service.  The veteran is 
competent to report these exposures, but because he is a lay 
person, is not competent to say that those exposures caused 
his current bronchial asthma.  

The May 2005 medical opinion concludes that no known chemical 
or environmental exposures would account for the veteran's 
current respiratory symptoms.  There is no other competent 
evidence supporting a link between bronchial asthma and 
service.

The competent medical evidence links the currently diagnosed 
disability to the veteran's 30-year smoking history, rather 
than due to inservice disease or injury.  This means that he 
would have started smoking sometime in the mid 1970's, that 
is, approximately 15 years prior to his enlistment in 1990.

For claims, such as this one, filed after June 9, 1998, a 
disability shall not be considered to have resulted from 
personal injury suffered or disease contracted in the line of 
duty while on active duty on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during his service.  Service connection may 
still be established for disability from disease or injury 
which is otherwise shown to have been incurred or aggravated 
during service or which became manifest to the requisite 
degree of disability during any applicable presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  38 U.S.C.A. § 1103.
Thus, even if it were established that the diagnosed 
respiratory disability was caused by inservice smoking, VA 
would be precluded from granting service connection on this 
basis.

The preponderance of the evidence is, therefore, against the 
claim for service connection for a respiratory disability.  

As the evidence is not evenly balanced, the benefit of the 
doubt rule is not applicable, and the claim is denied.  See 
38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for chondromalacia patella of the left 
knee, to include as due to an undiagnosed illness, is denied.

Service connection for a respiratory disability currently 
diagnosed as bronchial asthma, to include as due to an 
undiagnosed illness, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


